ELLIS, Judge.
R. J. Gallagher Company, judgment creditor of Lent, Inc., a corporation, filed a motion to examine Lent as a judgment debtor, praying that Arman Melikyan, president of Lent, be ordered to appear on behalf of the corporation.
Mr. Melikyan filed a motion to vacate the subpoena on the ground that he is not the judgment debtor, and should not be required to appear on behalf of the corporate debtor. After a hearing on the latter motion, the trial court denied the motion to vacate the subpoena. From that judgment, Mr. Melikyan has perfected a suspensive appeal.
Article 2451 of the Code of Civil Procedure provides:
“In aid of execution the judgment creditor may examine the judgment debtor, his books, papers, or documents, upon any matter relating to his property, either as provided in Articles 1421 through 1515 or as provided in Articles 2452 through 2456.”
Mr. Melikyan argues that, since only the judgment debtor can be examined under the above provision, he cannot be compelled to testify about the affairs of the corporation.
The argument is without merit. Corporate debtors can testify only through their officers, and if we were to give effect to Mr. Melikyan’s argument, it would have the effect of exempting corporations from the provisions of Article 2451 et seq. of the Code of Civil Procedure. See Continental Supply Co. v. International Gas Products, 176 La. 1, 145 So. 119 (1932).
The judgment appealed from is affirmed. All costs are to be paid by defendant.
AFFIRMED.